Exhibit 10.5
(HARRIS INTERACTIVE LOGO) [l39549l3954901.gif]
April 12, 2010
Dear Patti:
We are delighted to present you with this offer. We believe that you will
contribute to, and be a vital part of, the success of Harris Interactive (the
“Company”).
The specifics of our offer to you are as follows:

  •   Your position will be EVP Global Human Resources, reporting to Kimberly
Till, President and Chief Executive Officer.     •   Your start date will be
April 12, 2010.     •   Your starting salary will be $225,000 per year, earned
and payable on a bi-weekly basis of approximately $8,653.85, prior to any
payroll deductions.     •   You will be eligible to be considered for a salary
increase in the Company’s regular annual review cycle. To the extent merit
increases are granted, eligibility will be based on your individual performance,
which, although reviewed routinely, will be formally reviewed at the end of each
fiscal year.     •   As EVP Global Human Resources, for each fiscal year ending
on June 30, you are eligible to receive a target annual bonus of 40% of your
then-current base salary, pro-rated in fiscal year 2010 based on your start
date. The Compensation Committee of the Board of Directors retains discretionary
authority over all bonus awards. It also establishes metrics and objectives for
bonus awards annually. Declared bonuses are paid to employed personnel only on
or about the date that is 75 days after the end of the fiscal year.     •  
Subject to approval by the Compensation Committee of the Board of Directors, you
will have the option to purchase 75,000 shares of the common stock of the
Company under the terms and conditions more fully described in the enclosed
sample stock option agreement. The option price will be the fair market price of
our stock on the grant date. The company’s regular quarterly grants are made at
the close of trading on the later of (i) the 15th day of the second month of the
fiscal quarter and (ii) one week after the Company’s quarterly earnings release.
If the day falls on a non business day, the fair market price will be the next
business day.     •   You are eligible for 20 days of vacation each calendar
year, which accrue at 6.15 hours per pay period.

 



--------------------------------------------------------------------------------



 



Your employment at Harris Interactive is “at will”, which means that the
employment relationship between you and the Company may be terminated at any
time, by either you or the Company, for any reason not expressly prohibited by
law.
If you are in agreement with the terms of this offer, please sign one copy of
this letter and return the remainder of the signed documents to me.

          Sincerely,
      /s/ Marc H. Levin       Marc Levin      SVP, General Counsel & Corporate
Secretary Harris Interactive, Inc.     

 